Citation Nr: 9925097	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  95-02 663A	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,240.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to July 
1980.  The evidence on file shows that the veteran died in 
December 1984, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Houston, Texas, which 
denied the appellant's request for waiver of an overpayment.

This case was previously before the Board in February 1999, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has complied with the directives of the February 1999 
remand to the extent permitted by cooperation of the 
appellant.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Accordingly, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence demonstrates that the appellant was at fault in 
the creation of the debt and that recovery of the pension 
indebtedness of $3,240 from the appellant would not be 
against the standards of "equity and good conscience."


CONCLUSION OF LAW

Recovery of the pension indebtedness would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991);  
38 C.F.R. § 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The appellant's initial claim for nonservice-
connected death pension was denied in June 1988 due to the 
determination that her annual income exceeded the limit set 
by law.

In May 1991, the appellant submitted a new VA Form 21-534, 
Application for Dependency and Indemnity Compensation, or 
Death Pension by a Surviving Spouse.  She stated that she was 
not claiming that the cause of the veteran's death was due to 
service.  Additionally, she reported that she currently had 
no income as she had been recently terminated from her place 
of employment.

By correspondence dated in November 1991, the appellant was 
informed that she had been awarded nonservice-connected death 
pension benefits effective June 1, 1991.  She was also 
informed that her rate of pension was based upon the 
determination that she had no countable annual income from 
any source.  Further, she was informed that she must 
immediately notify VA if she received any income from any 
source.  She was also informed that failure to promptly 
notify VA of income changes might result in the creation of 
an overpayment.

In June 1992 and June 1993, the appellant submitted VA Forms 
21-0518, Improved Pension Eligibility Verification Report, 
where she again reported that she had received no income from 
any source for the period from June 1, 1991, to May 31, 1992, 
and the period from June 1, 1992, to May 31, 1993.

In May 1994 the RO noted that it had received information 
that the appellant had received unemployment compensation 
from the Texas Employment Commission.  An Income Verification 
Sheet signed by the appellant confirmed that she had received 
$3,240 for the period ending on June 1, 1991, and also $3,240 
for the period ending on December 1, 1991.  Therefore, the RO 
proposed to reduce the appellant rate of pension retroactive 
to June 1, 1991, due to this unreported income.  This 
proposal was fulfilled in August 1994, resulting in the 
creation of the current overpayment.

The appellant requested a waiver of recovery of the 
overpayment of indebtedness in September 1994.  She indicated 
that the repayment would cause undue hardship as she was 
still unemployed.  In support of her claim, she submitted a 
VA Form 4-5655, Financial Status Report, dated in September 
1994.  On this Report, she stated that her monthly net income 
was $436 per month.  She listed her average monthly expenses 
as $464.84.  Thus, her average monthly expenses exceeded her 
net monthly income by $28.84.  She listed one debt under 
installment contracts and other debts.  The original debt was 
$2,300, with an unpaid balance of $1,300.  Her monthly 
payment was $37, and she indicated that she was not past due 
in her payments. 

In December 1994, the Committee denied the appellant's 
request for a waiver of recovery of the overpayment of 
pension benefits.  The Committee found that the appellant's 
fault in her failure to report her unemployment benefits was 
of such a degree as to be inexcusable.  Therefore, it 
outweighed any other factor in consideration of her request 
for waiver, including her ability to repay the debt.  The 
appellant appealed this decision to the Board.

The appellant informed the RO in March 1995 that she had 
recently secured full-time employment.  The evidence on file 
shows that her employment paid $5.75 per hour, which the RO 
computed to equal a total annual income of $11,040.  The 
appellant did not dispute this information.  In fact, she 
submitted a copy of the correspondence which notified her 
that she had been selected for a full-time job, and a copy of 
her paycheck which showed her net pay to be $415.26 for a two 
week pay period.  Her pension benefits were subsequently 
terminated due to excessive income.

In a December 1997 statement, the appellant's representative 
contended that it would create a severe hardship on the 
appellant if she were required to repay the pension debt.  
The representative contended that even if the appellant were 
required to pay, she should be allowed to make monthly 
installment payments on the debt, even though this would also 
create a financial hardship.

When the case came before the Board in February 1999, it was 
noted that there was no information on file as to the 
appellant's financial status since 1995 (when the appellant 
started her full-time job).  As the most recent financial 
information was several years old, the Board was of the 
opinion that it was unlikely that it accurately represented 
her current financial situation.  Thus, the Board remanded 
the case for the RO to provide the appellant with another 
Financial Status Report form and request that she provide up-
to-date information on this form as to her income, expenses, 
assets and debts.  Thereafter, the RO was to readjudicate the 
appellant's claim in light of any evidence added to the 
record.

Following the Board's remand, the RO sent a development 
letter to the appellant in March 1999.  The appellant was 
requested to complete and return an enclosed Financial Status 
Report within 15 days from the date of the letter.  No 
response is on file from the appellant.  Thereafter, the 
denial of the appellant's waiver request was confirmed and 
continued by an April 1999 Supplemental Statement of the 
Case. 

In an August 1999 statement, the appellant's representative 
stated that the RO had complied with the Board's remand 
instructions.  The representative also contended that M21-1 
provisions required a full development by the RO prior to 
making a well-grounded determination.  Therefore, the 
representative asserted that if the Board determined the 
claim was not well-grounded, then it should remand the case 
for compliance with those M21-1 provisions.


Legal Criteria.  Essentially, pension is a monthly or other 
periodic payment made by VA to a veteran because of service, 
age, or nonservice-connected disability, or to a surviving 
spouse or child of a veteran because of the nonservice-
connected death of the veteran.  See generally 38 U.S.C.A. §§ 
101, 1501 et seq.  Overpayments created by retroactive 
discontinuance of an award are subject to recovery if 
recovery is not waived.  The law precludes waiver of recovery 
of an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (1998).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the Board 
must provide a complete analysis of the six regulatory 
elements of equity and good conscience, including sufficient 
"reasons or bases" for its conclusions.  See Cullen v. Brown, 
6 Vet. App. 510 (1993); Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  In order to assist the claimant in fairly 
presenting an appeal to the Board, the RO must also consider 
all the criteria under 38 C.F.R. § 1.965 and explain to the 
claimant the reasons why each element is not relevant or does 
not support the request for waiver of recovery of the debt.


Analysis.  In the instant case, the Committee adjudicated the 
appellant's case on the principles of equity and good 
conscience.  Thus, the Committee found that there was no 
evidence of fraud, misrepresentation, or bad faith on the 
part of the appellant.  In short, this question has already 
been resolved in favor of the appellant.  Additionally, the 
Board notes that the appellant has not contested the validity 
of the debt.  Therefore, the Board will only address whether 
the appellant is entitled to a waiver of recovery of the 
overpayment under the principles of equity and good 
conscience.

The Board concurs with the Committee that the appellant was 
at fault in the creation the debt.  The RO informed the 
appellant that she needed to report any income that she 
received from any source, and that failure to do so could 
result in the creation of an overpayment.  Thereafter, the 
appellant did not report that she had received unemployment 
compensation in 1991 which resulted in the creation of the 
overpayment.  In fact, she affirmatively asserted that she 
had received no income for that period.  

After reviewing the record on appeal, the Board can find no 
indication in the evidence of record that the action or 
inaction of the VA contributed in any way to the creation of 
the pension indebtedness.  The RO informed the appellant that 
she needed to report any income from any source, and took 
prompt action once there was confirmation that the appellant 
had unreported income for 1991.

The Board also finds that the evidence of record does not 
support the appellant's contention that payment of the 
pension indebtedness would cause severe financial hardship.  
As noted above, the appellant did not respond to the RO's 
development letter requesting an up-to-date Financial Status 
Report.  Accordingly, the Board must rely upon the 
information provided in the September 1994 report.  

As stated above, the appellant reported on the September 1994 
report that her average monthly expenses was $464.84.  Based 
upon the information provided by the appellant regarding the 
full-time job she obtained in 1995, including the copy of her 
pay stub, her net monthly income should be at least $830.52.  
This is assuming at least two paychecks per month based on a 
two-week pay period.  Thus, the evidence on file shows that 
her net monthly income exceeds her average monthly expenses 
by $365.68.  Moreover, the only installment contract or other 
debt identified by the appellant on the Financial Status 
Report should now be paid in full.  Consequently, the Board 
finds payment of the VA debt would not deprive the appellant 
of basic necessities, and that the evidence does not indicate 
that the appellant cannot repay the pension indebtedness, 
particularly if she is allowed to make payments in 
installments over a period of time.  See 38 C.F.R. § 1.917.  

The Board also concludes that failure by the appellant to 
make restitution would result in unjust enrichment.  As is 
evident from the above, the appellant received VA payments to 
which she had no legal entitlement.

The Board finds that the evidence does not indicate that 
recovering the pension indebtedness would in any way defeat 
the purpose of the laws and regulations providing nonservice-
connected death pensions to a surviving spouse, nor does the 
evidence show that the appellant relied upon VA to her 
detriment.  Therefore, neither of these principles are 
applicable to the instant case.

Thus, the Board has determined that the appellant was at 
fault in the creation of the debt, and that the evidence does 
not show that recovery of the indebtedness would deprive the 
appellant of basic necessities.  In this regard, the Board 
notes that once the necessary living expenses have been met, 
the debtor will be expected to accord a government debt the 
same regard given any other debt.  See Stone v. Derwinski, 
2 Vet. App. 56, 58 (1992).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence shows that recovery of the 
pension indebtedness would not be against the standards of 
equity and good conscience.  Accordingly, the appellant's 
request for a waiver of recovery of an overpayment of pension 
benefits in the amount of $3,240 must be denied.

With respect to the contention regarding the M21-1 
provisions, the question of whether the appellant has 
submitted a well-grounded claim is not at issue in the 
instant case.  As an additional matter, the Board notes that 
even if it were addressing the issue of well groundedness, 
the M21-1 contention is legally incorrect.  The Board is 
required to follow the precedent opinions of the Court.  38 
U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet. App. 8, 
14 (1991).  Subsequent to the revisions to the M21-1 manual, 
in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court held 
that the Board is not required to remand a claim for 
additional development, in accordance with 38 C.F.R. § 19.9, 
prior to determining that a claim is not well-grounded.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the Federal 
Circuit upheld the Court's interpretation of 38 U.S.C.A. § 
5107(a) and held that VA has no duty to assist the claimant 
in the absence of a well-grounded claim.  Moreover, in the 
recent case of Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam), the Court expressly 
rejected the argument that the provisions of the M21-1 manual 
require a duty to assist prior to the submission of a well-
grounded claim.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,240 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

